Exhibit 99.2 THIS WARRANT AND THE SECURITIES ISSUABLE UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS, AND MAY NOT BE TRANSFERRED OR DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL REASONABLYSATISFACTORY TO THE COMPANY, QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE SECURITIES ACT, THE APPLICABLE STATE SECURITIES LAW AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER Warrant No.: Warrant to Purchase Issue Date: February 3, 2009 Shares of Common Stock WARRANT TO PURCHASE COMMON STOCK OF nFinanSe Inc. This is to certify that, for value received, (the “Holder”), is entitled to purchase, subject to the terms set forth below, from nFinanSe Inc., a Nevada corporation (the “Company”), during the period commencing on the date first written above and expiring one (1) year thereafter, unless extended pursuant to Section 1(b) below (the “Exercise Period”), an aggregate of () fully paid and non-assessable shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”), at a per share purchase price of $1.00 (the “Exercise Price”).The Exercise Price and the number of such shares are subject to adjustment, from time to time, as provided below.The shares of Common Stock deliverable upon such exercise are hereinafter sometimes referred to as the “Warrant Shares.”This Warrant is herein referred to as the “Warrant”. Section 1.Exercise Period. a.In the event that the expiration of the Exercise Period shall fall on a Saturday, Sunday or United States federally recognized holiday, the expiration of the Exercise Period shall be extended to 5:00 P.M. (E.S.T.) on the first business day following such Saturday, Sunday or recognized holiday (the “Expiration Date”). b.It is expressly understood that the Warrant is being issued by the Company to the
